Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8-9, and 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dizes (US 2018/0338600). 
As to claims 1 and 8, Dizes discloses a makeup applicator that has a sponge and a non-foam portion. Dizes discloses taking a makeup sponge and dipping it a liquid silicone resulting a thin layer or coating of the silicone on a portion of the sponge (see 0049). 
Dizes fail to teach surface is coated in the range of 50 – 90 % as required by claim 1. 
However, the silicone coating provides an applicator that has a porous section to blend makeup and a non-porous portion that is used to apply and spread the makeup (see 0049). The 
As to claims 9 and 24, silicone has a shore OO value within the claimed range. 
As to claim 27, Dizes discloses preparing a core comprising foam material (see 0049); preparing a coating solution and dipping the core into the solution providing a coating on the core (see 0049).
Dizes fail to teach surface is coated in the range of 50 – 90 % as required by claim 1. 
However, the silicone coating provides an applicator that has a porous section to blend makeup and a non-porous portion that is used to apply and spread the makeup (see 0049). The amount of silicone coating is a result effective variable. It would have been obvious to one having ordinary skill in the art to apply the silicone coating over the surface in the claimed range through routine experimentation in order to optimize the two portions of the sponge used for blending and for applying the makeup material especially since there is no evidence of criticality in using the claimed range. 
Claim 5, 12-13, 16, 18, 28, 35 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dizes (US 2018/0338600) as applied to claim 1 above in view of Yoshiki et al. (JP 2017123907).
The teachings of Dizes as applied to claim 1 are as stated above. 
Dizes states the foam can be polymeric but fails to teach the foam is formed of polyurethane as required by claim 5. 
Yoshiki et al. discloses a makeup applicator that is formed of a porous elastic body (see 0006) that has a coating portions formed thereon (see 0006) in order to improve the slipperiness and abrasion resistance of the applicator (see 0007).  Yoshiki et al. discloses the elastic body 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the makeup blending sponge of Dizes to include the core is formed of polyurethane foam as taught by Yoshiki et al. 
One would have been motivated to do so since both are directed to makeup blending applicators where Dizes discloses the broad use of polymeric foams while Yoshiki et al. discloses polyurethane foam as an operable foam for such sponges. 
As to claims 12-13, 16 and 28, Yoshiki et al. discloses the coating material can comprise a thinning agent of alcohol (see 0018) and a silicone. The thinning agent is provided to a concentration of 0.001-60% and the silicone can be provided of 0.1-90% (see 0071-0073). 
As to claim 18, Dizes is silent as to the thickness of the silicone layer. Yoshiki et al. disclose the thickness of the coating can be 1000 microns (See abstract) which overlaps the claimed range. It would have been obvious to one having ordinary skill in the art to modify the process of Dizes to include the claimed thickness as taught by Yoshiki et al. One would have been motivated to do so since both are directed to makeup sponges having silicone coatings where Yoshiki et al. teaches an operable thickness. 
As to claim 35, Yoshiki et al. teaches curing the coating via heat (see 0075). 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dizes (US 2018/0338600) as applied to claim 1 above in view of Yoon et al. (US 2018/0185267).
The teachings of Dizes as applied to claim 1 are as stated above. Dizes teaches the foam can be a natural foam but fails to teach the claimed foam. 
Yoon et al. discloses a cosmetic foam where the foam can be formed of sea sponge or polyurethane foam (see 0039). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Dizes to include using the sea . 
Claim 20, 29 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dizes (US 2018/0338600) as applied to claims 1 and 27 in view of Bunkley (US D707390).
The teachings of Dizes as applied to claims 1 and 27 are as stated above. 
Dizes fails to teach the sponge has the claimed spaced apart opposing extending first and second walls and a third wall connecting the first and second walls defining a cavity within the core as required by claim 20 or forming the core into a configuration as required by claim 29 or creating a cavity within the core before dipping as required by claim 31. 
Bunkley discloses a finger sponge for applying makeup. The sponge has a cavity formed within in the core (See Fig. 4 and 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sponge of Dizes to include the cavity as shown by Bunkley in order to provide a space for a finger to ease the application of the makeup.
Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dizes (US 2018/0338600) as applied to claim 27 above in view of Cha et al. (KR 2017142386).
The teachings of Dizes as applied to claim 38 are as stated above. 
	Dizes fails to teach the silicone coating comprises a catalyst as required by claim 38.
Cha et al. discloses a cosmetic sponge that is formed of a material that prevents contamination and discoloration. Cha et al. states the outer surface of the sponge is formed fo a silicone rubber and a platinum catalyst (see abstract). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Dizes to include the catalyst in the silicone coating as taught by Cha et al. One would have been motivated to do so since Cha et al. teaches such material provides a silicone that prevents contamination  and discoloration which would be desired in a cosmetic product being applied to the face. 

Allowable Subject Matter
Claims 11, 40 and 43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach or suggest coating of a makeup blending sponge with an organopolysiloxane as required by claim 11. The prior art fails to teach or suggest slicing the core into two or more portions after application of the coating as claimed. 
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691. The examiner can normally be reached Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

/CACHET I. Proctor/
Examiner
Art Unit 1715



/CACHET I PROCTOR/            Primary Examiner, Art Unit 1715